DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-15 are presented for examination.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Finlayson et al. (US 20160148354) in view of Alexander (EP 2869328A1).
Regarding claim 1, Finlayson discloses an image processing method (see abstract) comprises generating, by a computing device, a color blindness-simulating digital image from an original digital image (see abstract, paragraphs 35, 37, 63, 64, and 70, claim 42, and figs. 3a and 4a).
The invention of claim 1 differs from the Finlayson reference in that it also comprises generating, by the computing device, a comparison digital image between the color blindness-simulating digital image and the original digital image, the comparison digital image indicative of an extent to which a color-blind person is unable to distinguish features within the original digital image; and performing, by the computing device, an action relative to the generated comparison digital image.

With respect to the mentioned differences characterizing that one of the compared images is a blindness-simulating image, it is to be noted that techniques for generating comparison image between two images disclosed in Alexander do not impose any restrictions to the images content and type of images to which these techniques can be applied and it seems obvious to a person skilled in the art that any image including blindness-simulating image can be compared with original image to generate comparison digital image using approaches disclosed in Alexander.
With respect to the mentioned differences characterizing that the indicated extent is a degree to which a color-blind person is unable to distinguish features within the original digital image, it is to be noted that the understanding of such an extent is based on human analysis of resulting differences included in comparison images (see specification, paragraphs 13-15) and thus, it seems obvious to a person skilled in the art that the disclosed techniques for generating comparison image between two images disclosed as taught by Alexander can be applied to color blindness-simulating digital image and getting, as a result, a differential image containing differences between color blindness-simulating digital image and an original image that gives the viewer an opportunity to understand based on analysis of these differences the degree to which a color-blind person is unable to distinguish features within the original digital image.

The features of claims 3-7 characterizing comparing digital images, generating various differential digital image including differences between compared images, highlighting various features of the digital image and displaying the generated comparison digital image, are known from Alexander at paragraphs 28, 37-40, and figs. 3A-3D. See the rationale to claim 1 for reasons of obviousness.
The features of claims 8-10 characterizing generating, by the computing device, a score indicative of the extent to which the color-blind person is unable to distinguish the features within the original digital image, modifying, by the computing device, colors within the original digital image to decrease the extent to which the color-blind person is unable to distinguish the features within the original digital image, performing, by the computing device, color calibration of a printing device, to decrease the extent to which the color-blind person is unable to distinguish the features within the original digital image upon printing of the original digital image by the printing device, are known from  Finlayson at paragraphs 87-89, and 110. See claim 1 for reasons of obviousness.


s 2, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander (EP 2869328A1) in view of Finlayson et al. (US 20160148354) and further in view of Ghanew et al. (US 20110142335).
Alexander, which is considered to be the closest prior art to the subject matter of claim, discloses a non-transitory computer-readable storage medium storing program code executable by a processor (see claim 6 of Alexander) to: compare a version of an original digital image to a version of a color digital image; and output a differential image resulting from comparing the versions of the original digital image and the color digital image (see paragraphs 27-28, 37-40, claim 6, and figs. 3A-3D of Alexander).
The invention of the independent claim 11 differs from the Alexander reference in that the version of a digital image is a wireframe version and also with that the color digital image is blindness-simulating digital image generated from the original digital image.

However Finlayson discloses a blindness-simulating digital image generated from the original digital image (see abstract, paragraphs 35, 37, 63, 64, and 70, claim 42, and figs. 3a and 4a).
Finlayson and Alexander are in the same field of endeavor and deal with image processing to meet the needs of viewers with vision defects, and thus, the ordinary skill in the art would have found it obvious to incorporate the image processing and comparison of Alexander with color-blindness image simulation of Finlayson; in order to enable a color-blind person to distinguish between features within the original digital image with respect to the simulated color-blind image.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the color blindness image processing of Alexander and Finlayson to include that the version of the digital image is a wireframe version, in the same conventional manner as taught by Ghanew; in order to highlight the features within the original image that the color-blind person is less able to distinguish within the image.
As per claim 15, Finlayson, which is considered to be the closest prior art to the subject matter of claim, discloses a computing system (see abstract and claim 42).
The known solution of Finlayson comprises a storage device to store data; a processor; and a non-transitory computer-readable storing program code executable by the processor to: generate the color blindness-simulating digital image by modifying colors of the original digital image in approximation of a color-blind person's inability to distinguish features within the original digital image (see Finlayson’s abstract, paragraphs 8, 35, 37, 62-64, and 70, claim 42, and figs. 3a, and 4a).
The invention of the independent claim 15 differs from Finlayson in that the stored data is an original digital image, a color blindness simulating digital image, a wireframe version of the original digital image, a wireframe version of the color blindness-simulating digital image, and a comparison image and also with that the computing system also generates the wireframe versions of the original digital image 
However, Alexander discloses a computer system generating the comparison digital image that differentially compares the versions of the original digital image and the color digital image to one another (see paragraphs 27-28, 37-40, claim 6, and figs. 3A-3D).
Thus, the ordinary skill in the art would have found it obvious to incorporate the image processing and comparison of Alexander with color-blindness image simulation of Finlayson; in order to enable a color-blind person to distinguish between features within the original digital image with respect to the simulated color-blind image.
Moreover, Ghanew discloses a computer system generating the wireframe version of the original digital image (see paragraphs 67, 105, and figs. 5, and 17) and also discloses a storage device storing digital images (see paragraphs 34, 35, 39, 44).
With respect to the mentioned differences characterizing that compared images are wireframe versions of the original digital image and the color blindness-simulating digital image, the aforementioned expertise notes with respect to similar differences of claim 1 can be applied.
With respect to the mentioned differences characterizing that a computer system generates wireframe version of the color blindness-simulating digital image, it is to be noted that techniques for generating wireframe version of digital images disclosed in Ghanew do not impose any restrictions to the images content and type of images to which these techniques can be applied and it seems obvious to a person skilled in the 
With respect to the mentioned differences characterizing that stored images are an original digital images, a color blindness simulating digital image, a wireframe version of the original digital image, a wireframe version of the color blindness-simulating digital image, and a comparison image, an expertise notes that Ghanew discloses a storage device storing digital images and it seems obvious to a person skilled in the art that stored images can be any kind of images including original digital images, a color blindness simulating digital image, a wireframe version of the original digital image, a wireframe version of the color blindness-simulating digital image, and a comparison image.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the color blindness image processing of Alexander and Finlayson to include that the version of the digital image is a wireframe version, in the same conventional manner as taught by Ghanew; in order to highlight the features within the original image that the color-blind person is less able to distinguish within the image.
The features of claims 2, 13, and 14 characterizing generating a wireframe version of digital image, are known from Ghanew, see paragraphs 67, 105, and figs. 5, 17). See the rationale to claims 1 and 11 for reasons of obviousness.
.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Smith et al. (US 2020020138) discloses Systems and methods for handling color vision deficiencies in virtual, augmented, and mixed reality (xR) applications. 
Stevens (US 20180043257) discloses systems and methods for automated image processing to improve visibility of similar luminosities in a digital media application to modify a local contrast parameter and a local brightness parameter of the frame by applying an enhanced Daltonization process to the frame the local brightness and contrast parameters are rebalanced to shift colors back to light hues to compensate for the initial shift to darker colors. The systems and methods can return the optimized frame to a colorblind person for view.
Wang et al. (US 20140270516) discloses an image enhancement method for improving color perception of colorblind viewers, by inputting and calculating a normal image and a colorblindness-simulative image to produce a colorblindness-optimized image. Color vision obtained by a colorblind person from the 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M_F between 9:30 and 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mahmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



/S. W./
02/13/2021